Hutcheson, J.
1. The allegations of the petition were sufficient to charge seizure of goods- in this State while being transported by a common carrier through this State from the State of Tennessee to the State of Florida in regular course of interstate commerce. According to these allegations, the seizure was illegal, and an unauthorized interference with interstate commerce. The court erred in dismissing the case on demurrer. Gaines v. Holmes, 154 Ga. 344 (114 S. E. 327); Brennan v. Titusville, 153 U. S. 302 (14 Sup. Ct. 829, 36 L. ed. 719); Act of Congress of March 22, 1933, legalizing 3.2 beer. See 1 U. S. C. A. 175, note 165.
2. The petition prayed for attorney’s fees'on account of bad faith and litigiousness on the part of the sheriff. The plaintiff in his brief does not argue his alleged right to an award of attorney’s fees, and this feature of the case is treated as having been abandoned.

Judgment reversed.


All the Justices concur.

Gilbert, J., concurs specially.